Citation Nr: 0101678	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  97-20 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
status post total prostatectomy for carcinoma of the prostate 
with residual impotence due to herbicide exposure.

2.  Entitlement to service connection for status-post 
modified radical mastectomy for left breast cancer, claimed 
as due to exposure to herbicides.

3.  Entitlement to service connection for status post 
resection of solitary rib metastasis for adenocarcinoma of 
the right ribs, claimed as due to exposure to herbicides.

4.  Entitlement to an effective date earlier than November 7, 
1996, for the grant of service connection for status post 
total prostatectomy for carcinoma of the prostate with 
residual impotence due to herbicide exposure.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  Service in Vietnam is indicated by the evidence of 
record.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the veteran's claims of entitlement to service 
connection for a status-post modified radical mastectomy for 
left breast cancer and entitlement to service connection for 
a status post resection of solitary rib metastasis for 
adenocarcinoma of the right ribs.  By that decision, the RO 
also granted service connection for a post-operative 
prostatectomy for cancer of the prostate and assigned a 
noncompensable disability rating, effective November 7, 1996.  
Special monthly compensation on account of the loss of use of 
a creative organ was also granted at that time.  The veteran 
subsequently filed a timely appeal regarding the 
noncompensable disability rating assigned.

In a December 1999 rating decision, the RO granted an 
increased rating of 10 percent for the veteran's service-
connected post-operative prostatectomy for cancer of the 
prostate with impotence.  In AB v. Brown, 6 Vet. App. 35 
(1993), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held 
that on a claim for an original or increased rating, the 
veteran will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit available is awarded.  In this case, the 
veteran has continued to express disagreement with the 
assigned disability rating.

In the February 1997 rating decision, the RO assigned an 
effective date of November 7, 1996, for the veteran's post-
operative prostatectomy for cancer of the prostate.  The 
veteran subsequently filed a timely Notice of Disagreement 
regarding the effective date assigned, and in April 1997, the 
RO responded by issuing a Statement of the Case (SOC) on this 
matter.  In May 1997, the RO issued a SOC on the other 
matters listed on the title page of this decision.  At his 
November 2000 hearing, the veteran testified that his VA Form 
9, Substantive Appeal, which was timely filed with respect to 
the SOCs, was intended to perfect an appeal as to all issues, 
including the issue of an earlier effective date.  Hearing 
transcript, (T.), 2-4.  In accordance with the veteran's 
testimony, the Board finds that all of the aforementioned 
issues are presently before the Board on appeal.  38 U.S.C.A. 
§§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.303 (2000).

In November 2000, the veteran testified before a member of 
the Board at a videoconference hearing.  Correspondence in 
the claims file dated in October 2000 indicates that the 
veteran accepted that hearing in lieu of an "in-person" 
hearing before a Board member.  See 38 C.F.R. § 20.700(e) 
(2000). 


FINDINGS OF FACT

1.  The veteran's application for service connection for 
prostate cancer as the result of exposure to Agent Orange was 
received by the RO in July 1996.  

2.  A rating decision dated in February 1997 granted service 
connection for status post total prostatectomy for carcinoma 
of the prostate with residual impotence on a presumption that 
prostate cancer was a result of exposure to a herbicide agent 
in Vietnam.

3.  Prostate cancer was presumptively recognized by law as 
associated with exposure to herbicide agents on November 7, 
1996.


CONCLUSION OF LAW

Entitlement to an effective date prior to November 7, 1996, 
for a grant of service connection for status post total 
prostatectomy for carcinoma of the prostate with residual 
impotence is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 
38 C.F.R. §§ 3.307, 3.309, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO received the veteran's claim for service connection 
for prostate cancer in July 1996.  On the application, he 
indicated that the onset of prostate cancer was December 
1995.  In an accompanying document dated in July 1996, the 
veteran stated that he made his claim on the basis that the 
prostate cancer was the result of exposure to Agent Orange.   

The rating decision of February 1997 granted the appellant's 
claim of entitlement to service connection for status post 
total prostatectomy for carcinoma of the prostate with 
residual impotence and assigned an effective date of November 
7, 1996, for that benefit.  The RO listed that the evidence 
included the veteran's service medical records and post-
service medical records beginning in 1992.  In the decision, 
the RO indicated that the grant of service connection was 
based on the presumptive provisions pertinent to Agent Orange 
exposure.  

At the November 2000 hearing, the veteran clarified the 
rationale for his effective date claim, and requested 
consideration of any informal claims that might have been 
present.  T. 14.  

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

Applicable regulations also provide that where pension, 
compensation, or dependency and indemnity compensation is 
awarded or increased pursuant to a liberalizing law or a 
liberalizing VA issue approved by the Secretary or by the 
Secretary's direction, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue. 38 C.F.R. § 3.114 (2000).

The appellant's claim for service connection was granted by 
the rating decision in February 1997 on the basis of the 
provisions of 38 C.F.R. § 3.309(e).  That regulation provides 
that, if a veteran was exposed to a herbicide agent during 
active service, certain diseases shall be service connected, 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service. The 
list of diseases currently includes prostate cancer.  38 
C.F.R. § 3.309(e).  38 C.F.R. § 3.307(a)(6)(iii) provides 
that a veteran who served in the Republic of Vietnam from 
January 1962 to May 1975 and who has a disease listed at 38 
C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during active service.

At the time of the veteran's application for compensation in 
July 1996, 38 C.F.R. § 3.309(e) did not include prostate 
cancer as a listed disease for which presumptive service 
connection as a result of exposure to herbicide agents might 
be granted. Prostate cancer was not recognized by VA as being 
associated with exposure to herbicides in Vietnam until 
November 7, 1996.  See 61 Fed. Reg. 57586-89 (Nov. 7, 1996).

Because entitlement to service connection was based on the 
presumptive provisions of 38 C.F.R. § 3.309(e), entitlement 
to the benefit did not arise until the regulation was amended 
to include prostate cancer, and the effective date of the 
grant of service connection may not be earlier than the 
effective date of the amendment of the regulation, which was 
November 7, 1996.  38 C.F.R. § 3.114.  The appellant's claim 
for an earlier effective date thus lacks legal merit and will 
be denied on that basis.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The veteran and his representative also requested 
consideration of whether an earlier effective date is 
possible on the basis of an informal claim, prior to the 
veteran's formal claim.  However, for the reasons described 
above, an effective date earlier than November 7, 1996, as 
assigned by the RO, is not in order since the basis of the 
grant was due to the presumption that became law on that day.    


ORDER

The appeal for an effective date earlier than November 7, 
1996, for the grant of service connection for status post 
total prostatectomy for carcinoma of the prostate with 
residual impotence due to herbicide exposure is denied.  


REMAND

At his November 2000 hearing, the veteran stated that a 
doctor had told him that it was "a real good possibility" 
that the veteran's cancer of the left breast and right rib 
were related to service.  T. 10.  Where a disease is not 
specifically mentioned in applicable statute and regulation 
and when a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease in fact was incurred in 
service, aggravated by service, or related to service or 
events from service.  38 U.S.C.A. § 1110; Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994); Velez v. West, 11 Vet. App. 142 
(1998); 38 C.F.R. § 3.303.  Thus, it appears that relevant 
evidence is outstanding.  

The veteran also stated that his residuals of prostatectomy 
had worsened since his VA examination in 1998, with leaking 
or voiding problems.  He also described additional problems 
due to metastasized cancer.  T. 7, 10.  Accordingly, further 
examination is warranted.  VA O.G.C. Prec. Op. No. 11-95 
(April 7, 1995).  

During a VA examination in September 1996, it was noted that 
the veteran received disability benefits from the Social 
Security Administration (SSA).  These records may be relevant 
to the veteran's claim and should be associated with the 
claims file.  

There has also been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:
 
1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

The RO should ensure that all appropriate 
action has been undertaken to obtain any 
possible hospital and outpatient treatment 
records, whether VA or private, that 
pertain to the veteran's cancer.  
Additionally, any SSA records should also 
be obtained and associated with the claims 
file. 

The RO should assist the veteran in 
identifying the medical source who told 
him of the link between his left breast 
and right rib cancer to service.  All 
appropriate action to obtain such medical 
opinion should be accomplished.  

2.  The RO should schedule a VA 
examination by the appropriate 
specialists in order to obtain a medical 
nexus opinion regarding the veteran's 
claimed cancer pertinent to his service 
connection claim as well as the degree of 
severity of his service-connected 
residuals of prostatectomy.  The claims 
folder and a separate copy of this remand 
must be provided to the examiner.  After 
examination and a review of the veteran's 
claims file, the examiner should provide 
an opinion as to whether it is as likely 
as not that the veteran's cancer of the 
left breast or right rib is causally 
related to service, including from 
exposure to Agent Orange.  

As to the current degree of severity of 
the post-operative prostatectomy, the 
examiner should describe all 
manifestations of renal or voiding 
dysfunction, including whether absorbent 
materials are required, and, if so, the 
frequency of the need to change them.  
The rationale for all conclusions should 
be provided.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to verify that they 
are responsive to and in complete 
compliance with the directives of this 
remand.  If they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  In 
rating the veteran's service-connected 
disability, the RO should consider 
Fenderson v. West, 12 Vet. App. 119 
(1999).

If the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided with a 
pertinent supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until notified 
by the RO; however, the veteran is advised that failure to 
cooperate by not reporting for any scheduled examinations may 
adversely affect the outcome of his claim.  38 C.F.R. § 3.655 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals


